Marston C. J.
The record in this case is imperfect in that certain instrument's under -which the rights and responsibilities of the parties, were created do not appear. Apart from this, however, an examination of the evidence returned shows that complainants have no equity in support of their claim against defendant Barnebee. As the record stands it might not be safe, and certainly would not be profitable, to enter upon an extended discussion of the questions of fact presented, and none, therefore, will be attempted.
The decree dismissing the bill must be affirmed with costs.
The other Justices concurred.